Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 16/878034, filed on 05/19/2020. Claims 1-4 are
currently pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lafont et al. (EP 1928740 B1) in view of Dron et al. (EP 1982915 A1).

Regarding Claim 1, Lafont teaches a front engine attachment system configured to fix an engine of an aircraft, the front engine attachment system having:
	an engine pylon having (Fig. 3 element 4), in its front part, a frontal part having an attachment wall that has a front face (Fig. 3 shows attachment on front face of pylon), and 
	a front engine attachment having a beam (Fig. 3 element 6), which is fastened to the front face and to which a link rod is fastened on either side of a median plane (Fig. 3 elements 50), 
(Fig. 3 elements 50),
wherein the beam is made up of a front plate and a rear plate (front and rear plates shown in Fig. 5a),
wherein the rear plate is pressed against the front face, wherein the front plate is disposed in front of the rear plate (Shown in Fig. 3).
Lafont fails to teach an intermediate plate, wherein the intermediate plate is disposed between the front plate and the rear plate wherein each first connection point between the beam and a link rod is formed as a clevis created in the beam, wherein a first wall of said clevis is made up of an extension of the front plate, and wherein a second wall of said clevis is made up of an extension of the rear plate.
	However, Dron teaches an intermediate plate (Fig. 2 element 10c), wherein the intermediate plate is disposed between the front plate and the rear plate wherein each first connection point between the beam and a link rod (Fig. 1 elements 6 and 8) is formed as a clevis created in the beam, wherein a first wall of said clevis is made up of an extension of the front plate, and wherein a second wall of said clevis is made up of an extension of the rear plate (Shown in Fig. 1).
	Lafont and Dron are considered to be analogous to the claimed invention as they are in the same field of aircraft engine mounting systems. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the front face mounting of Lafont to have the intermediate plate of Dron. Doing so would allow for more structural support on the mount. Having multiple layers of panels would also allow for increasing the support without having to use stronger/heavier material.



Regarding Claim 2, Lafont and Dron teach the limitations set forth in Claim 1.
	Lafont further discloses the fastening of the beam to the front face of the attachment wall is undertaken with bolts (Fig. 4 element 52), and wherein each bolt passes through a bore in the attachment wall, a bore in the rear plate, a bore in the intermediate plate and a bore in the front plate (Shown in Fig. 3).

Regarding Claim 4, Lafont and Dron teach the attachment system set forth in Claim 1.
	Lafont further discloses an aircraft having a structure (Fig. 3 element 10), an engine (Fig. 2 element 2) and a front engine attachment system according to claim 1, wherein the engine pylon is fastened to the structure (Shown in Fig. 3), and wherein a front part of the engine is fastened to said at least one second connection point Fig. 5a connection to element 2).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lafont et al. (EP 1928740 B1) in view of Dron et al. (EP 1982915 A1) and in further view of Ewens et al. (US 20150197341 A1).

Regarding Claim 3, Lafont and Dron teach the limitations set forth in Claim 1.
	Lafont and Dron fail to teach each link rod, a backup safety fastening point that is activated upon a failure of a primary load path and creates an auxiliary load path between the engine and the engine pylon, wherein each backup safety fastening point is made up of a clevis provided in the engine and a pin that is fitted into bores in said clevis and passes through a bore in the beam, a diameter of which is greater than a diameter of the pin, and wherein the bore in the beam is formed by a bore through the intermediate plate.
(Fig. 1 elements 102), a backup safety fastening point that is activated upon a failure of a primary load path and creates an auxiliary load path between the engine and the engine pylon, wherein each backup safety fastening point is made up of a clevis provided in the engine and a pin that is fitted into bores in said clevis and passes through a bore in the beam, a diameter of which is greater than a diameter of the pin, and wherein the bore in the beam is formed by a bore through the intermediate plate (Fig. 1 shows link rods have secondary connections).
	Lafont, Dron and Ewens are considered analogous to the claimed invention as they are the same field of aircraft engine mounting systems. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mounting system of Lafont in view of Dron to include the secondary fastenings of Ewens. Doing so would allow for more support on the link rods as well as a redundancy on the connection in case of failure.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ACOSTA whose telephone number is (571)272-4886. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/E.A./Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644